181 S.W.3d 870 (2006)
Michael SHOEMAKE d/b/a MT Auto Sales, Appellant
v.
Jerry WATSON, Appellee.
No. 05-05-00090-CV.
Court of Appeals of Texas, Dallas.
January 5, 2006.
Todd W. White, The White Law Firm, Rockwall, for Appellant.
Terry Jarvis, Dallas, for Appellee.
Before Justices O'NEILL, FITZGERALD and LANG.

OPINION
Opinion by Justice O'NEILL.
The court has before it the parties' December 27, 2005 "Joint Motion to Vacate and Dismiss." We GRANT the joint motion, VACATE the trial court's judgment and DISMISS this case. TEX.R.APP. P. 42.1(a)(2).